IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


A.B.,

              Petitioner,

 v.                                                   Case No. 5D17-657
                                                      L.T. No. 2017-10349-MHDL
STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed March 14, 2017

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

James S. Purdy, Public Defender, Wilber L.
Cooke, II and Kathryn Rollison Radtke,
Assistant Public Defenders, Daytona
Beach, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Caroline Johnson Levine,
Assistant Attorney General, Tampa, for
Respondent.


PER CURIAM.

        We grant A.B.'s amended petition seeking emergency habeas corpus relief to

obtain her immediate release from her present confinement at Halifax Health. The order

of involuntary commitment issued by the lower court pursuant to section 394.467, Florida

Statutes (2017), is improper because the evidence presented at the hearing did not
establish, by clear and convincing evidence, that A.B. would suffer from neglect, or that

she posed a danger to herself or others. See In re Lehrke, 12 So. 3d 307, 308 (Fla. 2d

DCA 2009). Accordingly, A.B. should be immediately discharged if she is still involuntarily

committed.


       PETITION GRANTED.


PALMER and WALLIS, JJ., and JACOBUS, B. W., Senior Judge, concur.




                                            2